Order unanimously reversed on the law without costs, objections sustained, order of Hearing Examiner vacated and petition dismissed. Memorandum: Family Court erred in granting the petition seeking an upward modification of respondent’s child support obligation set forth in the parties’ separation agreement, which was incorporated but not merged in the judgment of divorce. From our review of the record, we conclude that petitioner failed to meet her burden of establishing either an unanticipated and unreasonable change in circumstances (see, Matter of Boden v Boden, 42 NY2d 210, 213) or that the children’s needs are not being met (see, Matter of Brescia v Fitts, 56 NY2d 132, 141; Kinsella v Kinsella, 206 AD2d 889, 890; Matter of Tripi v Faiello, 195 AD2d 958, lv dismissed 82 NY2d 803). (Appeal from Order of Ontario County Family Court, Harvey, J.— Child Support.) Present — Pine, J. P., Fallon, Callahan, Doerr and Davis, JJ.